DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse and claims 1-10 have been canceled in the reply filed on 10/06/2021. 
Applicant’s election without traverse of Group II, claims 11-21, in the reply filed on 10/06/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the electromagnetic ultrasonic system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the end effector" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 13, 19, and 20 recite “wherein the generator comprises a control circuit” in lines 1-2. Each of these claims depend from claim 11 which recites “wherein the generator comprises a control circuit” in lines 5-6. It is unclear if the control circuit of claims 12-13 and 19-20 is intended to be the same control circuit of claim 11 or in addition to that of claim 11. For the purposes of examination, the control circuit is considered to be the same as that of claim 11.
Claim 13 recites the limitation "the ultrasonic device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a tip bite of the jaw clamp” in lines 2-3. Claim 15 depends from claim 14 which recites “a tip bite of the jaw clamp” in lines 2-3. It is unclear if the tip bite of claim 15 is intended to be the same or in addition to that of claim 14.
Claim 15 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a full bite of the jaw clamp” in lines 2-3. Claim 17 depends from claim 16 which recites “a full bite of the jaw clamp” in lines 2-3. It is unclear if the full bite of claim 17 is intended to be the same or in addition to that of claim 16.
Claim 17 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a full bite of the jaw clamp” in lines 2-3. Claim 18 depends from claim 16 which recites “a full bite of the jaw clamp” in lines 2-3. It is unclear if the full bite of claim 18 is intended to be the same or in addition to that of claim 16.
Claim 18 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the ultrasonic device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a first resonance” in lines 2-3. Claim 20 depends from claim 11 which recites “a first resonance” in line 9. It is unclear if the first resonance of claim 20 is intended to be the same or in addition to that of claim 11.
Claim 20 recites the limitation "the electromagnetic ultrasonic system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the electromagnetic ultrasonic system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the end effector" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 11-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record, Kaga et al. (US 2018/0161062 A1) or He et al. (US 6,423,057), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 11, which recites, inter alia “sweep the frequency of the drive signal from below a first resonance to above the first resonance of the electromagnetic ultrasonic system; measure and record impedance/admittance circle variables Re (interpreted as measured resistance), Ge (interpreted as measured conductance), Xe (interpreted as measured reactance), and Be (interpreted as measured susceptance); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be  to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance; [0288]; Table 6), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance); and determine a state or condition of the end effector based on the result of the comparison analysis” and/or the claimed invention of independent claim 21, which recites inter alia “sweep the frequency of the drive signal from below a first resonance to above the first resonance of the electromagnetic ultrasonic system; measure and record impedance/admittance circle variables Re (interpreted as measured resistance), Ge (interpreted as measured conductance), Xe (interpreted as measured reactance), and Be (interpreted as measured susceptance); compare measured impedance/admittance circle variables Re, Ge, Xe, and Be  to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance), and determine a state or condition of the end effector based on the result of the comparison analysis”.
Kaga discloses an ultrasonic surgical instrument (100) comprising: an ultrasonic electromechanical system comprising an ultrasonic transducer (transducer; [0029]) coupled to an ultrasonic blade (120) via an ultrasonic waveguide (proximal to 120); a jaw clamp (114); and a generator (194) configured to supply power to the ultrasonic transducer ([0029]), wherein the generator (194) comprises a control circuit (192) configured to: cause a drive circuit to apply a drive signal to an ultrasonic transducer ([0029]) but fails to disclose sweeping the frequency of the drive signal, measuring and recording impedance/admittance circle variables, comparing measured variables with reference variables and determining a state or condition of the end effector based on the result of the comparison analysis, as claimed.
He teaches impedance measurements may be carried out at two distinct frequencies to track the tissue temperature and lesion progress (column 8, lines 46-50). Resistance R and reactance X measurements are made at low and high frequencies using a generator (column 8, lines 49-54) to measure the progress of tissue ablation. However, the measurements are not compared to reference impedance/admittance circle variables Rref (interpreted as a reference jaw condition resistance according to [0288] and Table 6 of the present invention), Gref (interpreted as a reference jaw condition conductance), Xref (interpreted as a reference jaw condition reactance), and Bref (interpreted as a reference jaw condition susceptance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771